— Rose, J.
Respondents advise this Court that the Comptroller has agreed to administratively annul the determination and return the matter to the Hearing Officer for further proceedings at which petitioner’s medical records shall be admitted into evidence and considered in connection with petitioner’s application. In light of the foregoing, petitioner has been provided with all the relief to which he is entitled and the petition must be dismissed as moot (see Matter of Stage v DiNapoli, 86 AD3d 857, 858 [2011]; Matter of Neeley v Town of Colonie, 79 AD3d 1560, 1561 [2010]).
Mercure, A.P.J., Lahtinen, Kavanagh and McCarthy, JJ., *1018concur. Adjudged that the petition is dismissed, as moot, without costs.